The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 2-13 are rejected under 35 U.S.C. 102b as being anticipated by Rother, WO 99/19170.
Rother disclose a vehicle license plate with an electronic data carrier comprising: a radio frequency identification (RFID) -enabled license plate (300; 320; 610; 700); a substrate comprising a cutout portion (330) defining a hole in the substrate; a RFID assembly (310; 410; 602; 612; 710) integrated with the substrate, wherein the RFID assembly (310; 410; 602; 612; 710) further comprises: a front cover (350; 370; 500) attached to a first side of the substrate and covering the hole defined by the cutout portion (330); a back cover (360; 380; 510) attached to a second side of the substrate opposite to the front cover (350; 370; 500) and covering the hole defined by the cutout portion (330) such that the cutout portion (330) is positioned between the front cover (350; 370; 500) and the back cover (360; 380; 510), wherein the front cover (350; 370; 500) and the back cover (360; 380; 510) overlap with each other; a RFID tag (100) sandwiched between the front cover (350; 370; 500) and the back cover (360; 380; 510) and is . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,003,977 (hereinafter ‘977 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of the ‘977 Patent. For instance, in claim 2 of the current application and in the ‘977 Patent, the applicant claims:
Application No. 17/230,551
Patent No. 11,003,977
A radio frequency identification (RFID) assembly, comprising: an RFID tag having:
an RFID chip disposed on a substrate,
an antenna loop disposed on the substrate and electrically coupled to the RFID chip, a protective film layer, and at least one tear guide positioned between a first portion of the RFID tag and a second portion of the RFID tag, wherein the RFID tag is configured to tear along the at least one tear guide; a plate having a cutout sized to receive the RFID tag extending through the plate from a first
side of the plate to a second side of the plate;
a first cover on a first side of the plate affixed to a first side of the RFID tag; and a second cover on a second side of the plate opposite the first side, affixed to the first cover and forming a weatherproof seal around the RFID tag, wherein at least one of the first portion of the RFID tag is affixed directly to the first 
the second portion of the RFID tag is affixed directly to the second cover and the second cover is not affixed directly to the second portion of the RFID tag.


an RFID chip disposed on a substrate,
an antenna loop disposed on the substrate and electrically coupled to the RFID chip, and
at least one tear guide positioned between a first portion of the RFID tag and a second
portion of the RFID tag; a plate having a cutout sized to receive the RFID tag;
a first cover on a first side of the plate disposed as to correspond to the cutout; and
a second cover on a second side of the plate opposite the first side, wherein at least one of
the first portion of the RFID tag is affixed directly to the first cover and the first
cover is not affixed directly to the second portion of the RFID tag, and the second portion of the RFID tag is affixed directly to the second cover and the second cover 1s not 



Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-8 of the ‘977 Patent as a general teaching for a radio frequency identification assembly, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘977 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘867 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).

	


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876